Appeal from a decree of the Judge of Probate of Knox County, allowing a certain instrument as the will of Mary A. Norwood, late of Camden, deceased. The case was heard in the Supreme Court of Probate by the presiding Justice, without the intervention of a jury. The appellant requested a ruling that upon the facts presented the testatrix was not of sound mind when said instrument was made; this request was denied.
In a careful opinion the presiding Justice held (1) upon the issue of fraud and undue influence, that “there is not sufficient evidence of undue influence to outweigh the evidence of the counsel drafting the will that it was her own free and voluntary act;” (2) upon the issue of testamentary capacity: “I am, therefore, after considering *557all the evidence, constrained to find that Mary A. Norwood was possessed of testamentary capacity on November 17, 1917, even though evidence of equal weight may cast doubt on her capacity at times even prior to that date;” and thereupon dismissed the appeal, and affirmed the decree of the Probate Court. The appellant has exceptions to said ruling, findings and decree.
Z. M. Dwinal, and J. II. Montgomery, for appellant. A. S. Littlefield, for appellee.
The rule is firmly established that, upon exceptions to findings of the sitting Justice in the Supreme Court of Probate, upon questions of fact, if there is any substantial evidence to support the findings, the exceptions must be overruled. Eacott Aplt., 95 Maine, 522. Costello v. Tighe, 103 Maine, 324. Palmer’s Appeal, 110 Maine, 441. Gower Aplt., 113 Maine, 158. Cotting v. Tilton, 118 Maine, 94.
A careful examination of the record discloses very substantial evidence to support the findings of the sitting Justice upon both issues presented. Exceptions overruled.